     Case: 1:20-cv-04405 Document #: 42 Filed: 09/30/20 Page 1 of 4 PageID #:490




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


LAWRENCE H. GRESS, on behalf of himself
and others similarly situated,

Plaintiff,

v.                                                           Case No. 1:20-cv-04405

COMMONWEALTH EDISON COMPANY, an
Illinois corporation; JOHN DOES 1-100,

Defendants.


              MOTION TO PARTICIPATE IN OCTOBER 6, 2020 HEARING

        South Branch LLC, TFO Golub Burnham LLC, d/b/a The Burnham Center, TFO Golub

IT 2.0 LLC d/b/a International Tower, and Rockwell on the River LLC, who are plaintiffs in a

proposed class action, South Branch LLC, et al. v. Commonwealth Edison and Exelon, 20-cv-

4980 (“South Branch Plaintiffs” or “Movants”), currently pending before Judge Pacold,

respectfully move the Court to allow them to participate in a hearing in this case scheduled for

October 6, 2020 at 9:30 am (“October 6 hearing”).

        1.     Like the plaintiff in this case, the South Branch Plaintiffs seek damages arising

from Commonwealth Edison and Exelon Corp.’s (collectively, “ComEd’s”) vast, decade-long

bribery scheme to secure the passage of favorable legislation in the Illinois General Assembly, as

described in ComEd’s Deferred Prosecution Agreement with the United States, entered on July

17, 2020. The South Branch Plaintiffs seek to represent a class of “Large Commercial utility

customers of ComEd (those classified as peak load of 100kW or higher) from January 1, 2012 to

the present.” South Branch Complaint, 34, attached here as Exhibit 1.
    Case: 1:20-cv-04405 Document #: 42 Filed: 09/30/20 Page 2 of 4 PageID #:491




       2.      The South Branch Plaintiffs are the subject of two motions pending in this case,

which the Court is scheduled to hear on October 6, 2020 at 9:30 am. Minute Entry, Doc. 33.

They must be permitted to participate in the October 6 hearing in order to protect their interests

and those of the class they seek to represent.

       3.      First, Gress and the plaintiffs in Brooks, et al. v. Commonwealth Edison and

Exelon Corp., 20-cv-4555 (“Brooks Plaintiffs”), currently pending before Judge Coleman, filed a

Motion for Appointment of Interim Lead Counsel (“lead counsel motion”). Doc. 30. Gress and

the Brooks Plaintiffs seek to represent a class of all ComEd customers during the relevant time

period, which would encompass the South Branch class. Therefore, the South Branch Plaintiffs

wish to be heard on the lead counsel motion.

       4.      Second, ComEd filed a Motion to Reassign Related Case requesting this Court to

find that South Branch is related to Gress, Brooks, and Potter, et al. v. Madigan, et al., 20-cv-

4675, currently pending before Judge Ellis, and to recommend that the Executive Committee

reassign South Branch to this Court. Doc 39.1 Although the South Branch Plaintiffs did not join

or object to ComEd’s motion, they request to participate in the hearing given that possible

reassignment of their case is at issue.

       WHEREFORE, the South Branch Plaintiffs respectfully request that this Court enter an

order permitting them to participate in the October 6 hearing.

September 30, 2020                                            Respectfully submitted,


                                                              /s/ Matthew J. Piers
                                                              One of the Attorneys for Movants


1
  Gress filed motions to reassign Brooks and Potter, and the Court set those motions for the
October 6 hearing. Docs. 20, 22, 27. Although ComEd did not notice their motion to reassign
South Branch, Movants anticipate that the Court will address all motions for reassignment
together at the October 6 hearing.


                                                 2
    Case: 1:20-cv-04405 Document #: 42 Filed: 09/30/20 Page 3 of 4 PageID #:492




Matthew J. Piers
Mark Dym
Chirag G. Badlani
Charles D. Wysong
Emily R. Brown
Hughes Socol Piers Resnick & Dym, Ltd.
70 W. Madison St., Suite 4000
Chicago, IL 60602
mpiers@hsplegal.com
mdym@hsplegal.com
cbadlani@hsplegal.com
cwysong@hsplegal.com
ebrown@hsplegal.com
(312) 580-0100




                                         3
    Case: 1:20-cv-04405 Document #: 42 Filed: 09/30/20 Page 4 of 4 PageID #:493




                                CERTIFICATE OF SERVICE

       I, Matthew J. Piers, an attorney, certify that I caused copies of the foregoing Motion to

Participate in October 6, 2020 Hearing to be served on all counsel of record via the Court’s

electronic filing system.



                                                            /s/ Matthew J. Piers
                                                            Counsel for Movants




                                                4
